 



EXHIBIT 10.51
AMENDMENT NO. 5 TO
EXECUTIVE EMPLOYMENT AGREEMENT
BY AND BETWEEN
SEABULK INTERNATIONAL, INC. AND GERHARD E. KURZ
     This Amendment to Executive Employment Agreement by and between Seabulk
International, Inc., a Delaware corporation formerly known as Hvide Marine
Incorporated (the “Company”), and Gerhard E. Kurz (“Executive”), dated as of
April 18, 2000, as amended (the “Agreement”), is entered into as of the 28th day
of June, 2005.
     WHEREAS, the Company and Executive desire to amend the Agreement in certain
respects ;
     NOW, THEREFORE, in consideration of the mutual covenants and the mutual
benefits provided in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the Company and Executive hereby amend the Agreement as set
forth below:
     1. Section 8.8(c) of the Agreement shall be deleted in its entirety and the
following shall be substituted therefor:
     “(c) If Executive’s employment with the Company terminates prior to the
payment of incentive awards under the Company’s Management Annual Incentive
Compensation Plan (“MAICP”) for the 2005 calendar year (determined without
regard to any payment made under the MAICP for the six-month period ending on
June 30, 2005 (the “Interim 2005 Bonus Payment”)), pay Executive, within five
(5) days after the date of such termination of employment, a lump sum cash
payment equal to the excess, if any, of (1) 100% of the 2005 maximum incentive
award specified for Executive under the MAICP multiplied by a fraction, the
numerator of which shall be the number of days Executive was employed by the
Company during calendar year 2005 and the denominator of which shall be 365,
over (2) the amount of the Interim 2005 Bonus Payment paid to Executive by the
Company.”
     2. As so amended, the Agreement remains in full force and effect.
     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be duly executed and delivered as of the day and year first written above.

     
 
  SEABULK INTERNATIONAL, INC.
 
   
/s/ Gerhard E. Kurz
  /s/ Alan R. Twaits
 
   
GERHARD E. KURZ
  By: Alan R. Twaits, Sr. Vice President

